Citation Nr: 1508697	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1979 to November 1982.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee, VA Regional Office (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss was not demonstrated in service, nor was it manifest to a compensable degree within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed bilateral sensorineural hearing loss is related to his active military service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for bilateral hearing loss was filed in early April 2011.  A VCAA notice letter addressing the hearing loss was dispatched to the Veteran in late April 2011, prior to the initial adjudication of this claim in the October 2011 rating decision now on appeal.  The aforementioned VCAA notice letter addressed the matter adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudications of the claim decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for bilateral hearing loss, the Board finds that the Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  Otherwise, the claimant and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's hearing loss with his period of active service.  

The Board notes that the RO has kept the Veteran's designated representative, Tennessee Department of Veterans' Affairs, duly informed of all actions and developments taken with respect to the claim presently on appeal, and has provided the representative with copies of all correspondence sent to the Veteran.  Despite this, no correspondence or other response from the representative has been received by VA.  While VA is obligated to keep the Veteran's representative apprised of all actions undertaken that relate to the matter at issue, it cannot compel the representative to respond or act in the furtherance of its duties as the party holding power of attorney on the Veteran's behalf in the present claim.   

Also, pursuant to his request in his substantive appeal, which was received by VA in July 2012, the Veteran was scheduled to appear before the Board to present oral testimony in support of his claim at January 2015 videoconference hearing.  However, he failed to appear for this hearing and failed to show good cause for his failure to appear and submit a timely request to reschedule his hearing.  His hearing request is thus deemed to have been withdrawn and he will not be provided with another opportunity for a hearing with respect to the current appeal.  38 C.F.R. § 20.704(d) (2014).  

During the pendency of the claim, the Veteran underwent a VA audiological examination in September 2011, in which a nexus opinion addressing the hearing loss issue was obtained.  The nexus opinion obtained was accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case, to include the Veteran's service history of aircraft engine noise exposure relating to his duties as a helicopter mechanic.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim decided on the merits herein.  In this regard, the nexus opinion specifically discussed whether or not there was a hearing threshold shift in the audiometric results obtained at the end of his period of service as compared to those from entry.  The Veteran's lay history of experiencing hearing loss since service was also recognized.  Thusly, the Board finds that the September 2011 VA audiological examination report and the nexus opinion obtained are adequate for adjudication purposes with respect to the matter decided on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand for further evidentiary development or corrective action with regard to this issue is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the hearing loss claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for bilateral hearing loss.

II.  Pertinent laws and regulations - service connection.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The Veteran's DD-214 and his oral testimony shows that his military occupational specialty during active duty in the United States Marine Corps was as an aircraft mechanic.  He has provided written testimony of having an in-service history of exposure to helicopter engine noise as part of his regular duties as an aircraft mechanic.  The Veteran's essential assertion is that his current bilateral hearing loss is etiologically related to his in-service exposure to aircraft engine noise.  He states that he perceived his progressively diminishing sense of hearing during service.   The Veteran is deemed competent to report experiencing self-perceivable loss of his sense of hearing and its time of onset (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

Before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The September 2011 VA audiological examination report establishes that the Veteran has speech recognition scores of 88 percent, bilaterally, and auditory thresholds above 26 decibels at 2000, 3000, and 4000 Hertz in each ear, which meets the aforementioned criteria.

III.  Entitlement to service connection for bilateral hearing loss.

The Veteran's service treatment records show that his ears and tympanic membranes were clinically normal on pre-enlistment examination in October 1979 and that he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
5
5
5
5
5

An in-service medical examination conducted in September 1981 shows that the Veteran's ears and tympanic membranes were clinically normal and that he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were unchanged from the prior pre-enlistment audiometric study in October 1979, and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
5
5
5
5
5
 

	(CONTINUED ON NEXT PAGE)



Thereafter, a military flight physical examination conducted in June 1982 shows that the Veteran's ears and tympanic membranes were clinically normal and that he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
15
5
10
10
15

Service medical notes show that in late October - early November 1982, the Veteran was treated for an ear infection, manifested by earaches and a waxy exudate, which was diagnosed as otitis externa and possible otitis media.

The report of the Veteran's service separation medical examination, which was  conducted in late November 1982, shows that his ears and tympanic membranes were clinically normal and that he denied having any history of hearing loss.  Audiometric testing shows that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
0
5
5
10

Post-service medical records do not include any clinical reports relating to the state of the Veteran's hearing acuity for the one-year period immediately following his separation from active duty in late November 1982.  He filed his original claim for VA compensation for bilateral hearing loss in April 2011, nearly three decades later.  His essential contention is that his bilateral hearing loss was the result of his exposure to acoustic trauma in service from the noise of helicopter engines while engaged in his duties as an aircraft mechanic.  The post-service medical treatment reports note the Veteran's post-service vocation as a plumber.  

Pursuant to his claim, the Veteran was provided with a VA audiological examination in September 2011.  The examining clinician who conducted the September 2011 examination noted that the Veteran reported having been exposed to helicopter engine noise during military service as an aircraft mechanic.  The Veteran complained of having bilateral hearing loss and recurrent tinnitus symptoms.  Audiometric testing revealed that his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
40
LEFT
25
25
35
35
40

Speech recognition scores obtained demonstrated speech discrimination of 88 percent in each of the Veteran's ears.

The examining clinician deemed the above test results to be clinically valid and diagnosed the Veteran with sensorineural hearing loss, bilaterally.  The clinician reviewed the Veteran's clinical history, noting his account of exposure to helicopter engine noise as an aircraft mechanic in service and onset of hearing loss therein.  The VA clinician concluded that notwithstanding the Veteran's conceded history of in-service noise exposure from aircraft engines, his bilateral hearing loss was not as likely as not related to this acoustic trauma, stating in his rationale that "All [audiological] tests [conducted in] 1980, 1981, and 1982 show that the veteran had hearing sensitivity [within] normal hearing limits during active duty and no significant threshold shifts of 15 [decibels] or greater were present at any octave or interoctave frequencies."  The audiologist predicated his conclusions on his review of the Veteran's pertinent clinical history, his personal examination of the Veteran, and his own clinical expertise and experience as a licensed audiologist.  The Board finds that the September 2011 VA audiologist's opinion is probative, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss.  There is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear at the pertinent ratable frequencies of 500, 1000, 2000, 3000, and 4000 Hertz during active duty, or audiometric evidence demonstrating puretone thresholds in either ear during active service that meets the criteria for hearing impairment under 38 C.F.R. § 3.385.  There is also no objective clinical evidence demonstrating sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in November 1982, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).    

Although the Veteran has credibly stated that he perceived diminished hearing in service, with continuity of symptoms thereafter to the present day, as he is not a trained audiologist or otolaryngologist, his subjective account of bilateral decreased hearing is not sufficient in itself to establish that his quantifiably measurable hearing loss during service or within the one-year presumptive period following his discharge from service met the objective regulatory criteria for a hearing loss disability for VA compensation purposes.  His account alone does not establish a nexus between his present hearing loss and his period of military service, and there is no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.385 (2014).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The opinion presented in the September 2011 VA audiological examination report determined that there was no nexus between the Veteran's current bilateral sensorineural hearing loss and his active service period.  Even though the VA clinician linked the Veteran's tinnitus with his conceded military service noise exposure, the examiner predicated his negative hearing loss opinion on the rationale that the absence of any clinical findings demonstrating a diagnosis of hearing loss in the records contemporaneous with active duty, or in the years immediately after separation from service, and the absence of any objectively demonstrated threshold shifts of 15 decibels or greater at any octave or interoctave frequencies during active duty, as shown by comparisons of the audiometric evaluations obtained during pre-enlistment examination in October 1979 and separation examination in November 1982.  Such clearly severed any link between his current hearing loss disability with his period of active duty.  The Veteran has not submitted any other contrary competent evidence linking his bilateral hearing loss to service, aside from his own assertions.

In balancing the lay opinion of the Veteran against the medical opinion of the VA audiologist, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between bilateral hearing loss, first diagnosed many years after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have. Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinion of the VA audiologist, who has the specialized education and training, is more probative and persuasive. Therefore, the Board finds that the opinion of the VA audiologist outweighs the lay opinion of the Veteran. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


